DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application and claims filed 8/30/2019. Claims 1-9 are pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The present application claims priority to U.S. Provisional Application No. 62/724,791 filed 8/30/2018.

Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed 7/30/2020, which comply with 37 CFR 1.97. As such, the information disclosure statements have been placed in the application file and the information referred to therein has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the method steps a)-e) as set forth in claim 1 (i.e., “a) determining an immediately preceding state vector representing an immediately previous state of said gating mechanism; b) receiving an input vector; c) performing an element-wise multiplication between an update gate vector and a candidate state vector; d) performing an element-wise multiplication between a difference between 1 and said update gate vector and said immediately preceding state vector; e) adding a result of step c and step d to result in a current state vector representing said state of said gating mechanism”) and the modules and features of the “system for determining a current state of a gating mechanism in a neural network” as set forth in independent system claim 6 (i.e., “a candidate module for determining a candidate state for said gating mechanism based on: - an input vector, - an immediately preceding state vector representing an immediately previous state of said gating mechanism, - at least one candidate weight matrix, and - a candidate bias vector; and - an update gate module for determining an update gate vector based on: said input vector; said immediately preceding state vector; an update bias vector; and at least one update weight matrix” must be shown or the features canceled from the claims. Further, the features as set forth in method claims 2-5 and the features as set forth in system claims 7-9 must be shown or the features canceled from the claims. The examiner notes that the block diagrams/schematic diagrams of FIGs. 1 and 2 include numbered elements depicting components of a “gating mechanism 10” (FIG. 1) and a “gating mechanism 100” (FIG. 2). However, these elements and components do not appear to directly correlate to the above-noted steps or modules in the claims. Also, it is not clear where each of the claimed steps and modules operations recited in claims 1 and 6 are occurring as it appears the details of each of these steps and operations is not shown in the figures. For instance, FIG. 1 includes numbered blocks 50 and 70 for an “update gate Zt 50” and “reset gate rt 70” (see, paragraph 15), but the above-listed method steps a) – e) of claim 1 are not depicted in either of FIGs. 1 or 2. Further, for example, the above-noted modules and operations performed by the modules in claim 6 do not correspond to any blocks or elements of the block diagrams of FIGs. 1 and 2. To the extent possible, the examiner suggests labeling the blocks represented in FIGs. 1 and 2 to correspond to particular ones of the steps and features recited in claims 1-9. No new matter should be entered.
The drawings are also objected to under 37 CFR 1.83(a) because they fail to show method steps for “a) determining an immediately preceding state vector representing an immediately previous state of said gating mechanism; b) receiving an input vector; c) performing an element-wise multiplication between an update gate vector and a candidate state vector; d) performing an element-wise multiplication between a difference between 1 and said update gate vector and said immediately preceding state vector; e) adding a result of step c and step d to result in a current state vector representing said state of said gating mechanism” and “a system for determining a current state of a gating mechanism in a neural network, the system comprising: a candidate module for determining a candidate state for said gating mechanism based on: - an input vector, - an immediately preceding state vector representing an immediately previous state of said gating mechanism, - at least one candidate weight matrix, and - a candidate bias vector; and - an update gate module for determining an update gate vector based on: said input vector; said immediately preceding state vector; an update bias vector; and at least one update weight matrix” as described in the specification (see, e.g., paragraphs 9 and 10). That is, method steps a)-e) and the system components including a “candidate module for determining a candidate state for said gating mechanism” and “an update gate module for determining an update gate vector” modules as described in paragraphs 9 and 10 of the specification are not shown in the figures. For example, the description of steps a)-e) in the description do not correspond to blocks or components in FIGs. 1 or 2. Further, for example, the above-noted “candidate module” and “update gate module” system components in the description do not correspond to blocks of the block diagrams of FIGs. 1 and 2. That is, the above-noted method steps and modules are not depicted or illustrated in the block diagrams of FIGs. 1 and 2. To the extent possible, the examiner suggests labeling the blocks/operations represented in FIGs. 1-2 to correspond to particular ones of the steps described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawings. MPEP § 608.02(d). No new matter should be entered.
The examiner respectfully questions where in original FIGs. 1-2 are all of the software and hardware components required to perform the claimed invention? Paragraphs 20 and 23 of applicant’s specification recite: “The embodiments of the invention may be executed by a computer processor or similar device programmed in the manner of method steps, or may be executed by an electronic system which is provided with means for executing these steps. Similarly, an electronic memory means such as computer diskettes, CD-ROMs, Random Access Memory (RAM), Read Only Memory (ROM) or similar computer software storage media known in the art, may be programmed to execute such method steps.” and “the above description of the present invention relates to a software implementation of the gating mechanisms, … Each gating mechanism may be implemented as a self-contained system with the gates being implemented as hardware modules receiving suitable inputs as noted above with their outputs being transmitted/communicated accordingly. …. in such a hardware system, each gating mechanism can be, as a self-contained neuron, a combined CPU/storage/RAM system that receives suitable input and operates according to the above equations.” However, aside from the “gating mechanism” 10 and 100 shown in the block diagrams of FIGs. 1 and 2, no computer, server, processor, CPU, or computing device is depicted in any of the figures. Paragraph 25 of applicant’s specification recites “Embodiments can be implemented as a computer program product for use with a computer system. Such implementations may include a series of computer instructions fixed either on a tangible medium, such as a computer readable medium (e.g., a diskette, CD-ROM, ROM, or fixed disk) or transmittable to a computer system, via a modem or other interface device, such as a communications adapter connected to a network over a medium.” However FIGs. 1 and 2 of applicant’s drawings do not depict, describe or indicate any details for the features described in paragraphs 20, 23 and 25. Therefore, there is seems to be a disconnection between the appropriate hardware and software components that are associated and supported via applicant’s drawings and what their appropriate label or descriptor is.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 9, the word “and” appears to be missing between “vector;” at the end of step d) and “e) adding a result of step c and step d”. Appropriate correction is required.
In paragraph 10, the word “and” appears to be missing between “vector;” at the end of line 8 and “’- an update gate module” in line 9. Appropriate correction is required.
Also, in paragraphs 3-6 and 22 of the specification, non-patent documents are referred to (see, e.g., references in the Background section to the non-patent document citations [1]-[33] in paragraph 22: “[1] Martin Arjovsky, Amar Shah, and Yoshua Bengio. Unitary evolution recurrent neural networks. arXiv preprint arXiv:1511.06464, 2015. … [33] Michael Zibulevsky and Barak A. Pearlmutter. Blind source separation by sparse decomposition in a signal dictionary. Neural Computation, 13(4):863-882, 2001.”). The listing of the references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references listed in paragraph 22 of applicant’s specification were also submitted in an information disclosure statement, or have been cited by the examiner on form PTO-892, they have not been considered. 
Examiner notes that it appears that some version of most of the 33 references listed in paragraph 22 of applicant’s specification has been submitted in the information disclosure statements filed 8/30/2018. However, it is not clear that all of the versions of the non-patent documents submitted in the aforementioned information disclosure statements are identical to the references listed in paragraph 22 of applicant’s specification. For example, reference [30] listed in paragraph 22, page 12 of the specification is “[30] Beiming Wang and Mark Plumbley. Investigating single-channel audio source separation methods based on non-negative matrix factorization. ICA Research Network International Work shop, pages 17-20, 09 2006.” However, the reference by these authors with this title submitted in one of the information disclosure statements filed 8/30/2018 appears to be a different version published by the University of Liverpool without page numbers (not page numbers 17-20 as indicated in the specification). Also, for instance, reference [32] listed in paragraph 22, page 12 of the specification is “[32] Richard S Zemel, Christopher KI Williams, and Michael C Mozer. Lending direction to neural networks. Neural Networks, 8(4):503-512, 1995.” However, the reference by these authors with this title submitted in one of the information disclosure statements filed 8/30/2018 appears to be a different, pre-publication version with page numbers 1-20 (not 503-512 as indicated in the specification). 
The attempt to incorporate subject matter into this application by reference to hyperlinks to non-patent literature (see, paragraph 6 of the specification) is ineffective. Appropriate correction is required.

Claim Objections
Claims 1-9 are objected to because of the following informalities: 
In claim 1, the word “and” appears to be missing between “vector;” at the end of step d) and “e) adding a result of step c and step d”. Appropriate correction is required.
In claim 6, the word “and” appears to be missing between “vector;” at the end of line 9 and “’- an update gate module” in line 10. Appropriate correction is required.
Also, claims 2-5 and 7-9 are objected to based on their dependencies from claims 1 and 6, respectively.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
a candidate module for determining a candidate state for said gating mechanism and
an update gate module for determining an update gate vector in claim 6; 
a reset gate module for determining a reset gate vector in claim 7; and
a modulation gate module for determining a modulation gate vector in claim 8.
Regarding claim 6 and the above-noted three-prong test, the recited candidate module is a generic placeholder, for determining a candidate state for said gating mechanism is functional language, and there is no recitation of sufficient structure to perform the determining. Also with regard to claim 6 and the above-noted three-prong test, the recited update gate module is a generic placeholder, for determining an update gate vector is functional language, and there is no recitation of sufficient structure to perform the determining.
With regard to claim 7 and the above-noted three-prong test, the recited reset gate module is a generic placeholder, for determining a reset gate vector is functional language, and there is no recitation of sufficient structure to perform the determining.
Regarding claim 8 and the above-noted three-prong test, the recited modulation gate module is a generic placeholder, for determining a modulation gate vector is functional language, and there is no recitation of sufficient structure to perform the determining.
A review of the specification shows that the corresponding structure is not described in the specification for the 35 U.S.C. 112(f) limitations. 
Regarding the above-noted modules recited in claims 6-8: 
Regarding the above-noted claim limitations a candidate module for determining a candidate state for said gating mechanism and an update gate module for determining an update gate vector in claim 6; a reset gate module for determining a reset gate vector in claim 7; and a modulation gate module for determining a modulation gate vector in claim 8, aside from paragraph 10 of Applicant’s specification, which merely repeats the language of claim 6 in stating “a candidate module for determining a candidate state for said gating mechanism” and “an update gate module for determining an update gate vector”, the specification does not identify corresponding algorithms or special-purpose computer hardware for performing any of the recited module’s determining functions. With reference to the high level block/schematic diagrams of FIGs. 1-2, paragraph 19 of Applicant’s specification generally states “that the two gating mechanisms shown in Figures 1 and 2 can be implemented as software modules. The update gates, reset gates, and modulation gates can each be implemented as separate and distinct software modules” and “the candidate state can also be implemented as a separate module that receives the output of other specific modules as input and internally performs the relevant calculations to output the candidate state. Alternatively, the various gates can be implemented using one or more modules that operate as the relevant activation function for specific gates.” Without referencing any of the above-listed modules or their respective, claimed determining functionalities, paragraph 20 of the specification generally states “Each gating mechanism may be implemented as a self-contained system with the gates being implemented as hardware modules receiving suitable inputs as noted above with their outputs being transmitted/communicated accordingly.” However, the specification does not identify corresponding algorithms or special-purpose computer hardware for performing the claimed determining operations that the claimed modules of claims 6-8 are used “for determining”. The examiner further notes that the above-listed paragraphs of the specification are the only mentions of any “module” or “modules” in applicant’s specification. Accordingly, for these claim limitations, the written description fails to disclose both an algorithm(s) and special-purpose computer hardware to perform the algorithm(s). For more information, see MPEP § 2181.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
Independent claim 6 and dependent claims 7-8 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
In particular, and as previously noted, the claim limitations “a candidate module for determining a candidate state for said gating mechanism” and “an update gate module for determining an update gate vector” in independent claim 6 invoke 35 U.S.C. 112(f). However, as noted above, the written description of the current application fails to disclose the corresponding structure, material, or acts for performing each of the above-identified claimed functions and to clearly link the structure, material, or acts to the function. In particular, for each of the claimed functions, the written description fails to disclose both an algorithm(s) and special-purpose computer hardware to perform the algorithm. For more information, see MPEP § 2181.
Additionally, and as also previously noted, the claim limitations “a reset gate module for determining a reset gate vector” in claim 7 and “a modulation gate module for determining a modulation gate vector” in claim 8 invoke 35 U.S.C. 112(f). However, as noted above, the written description of the current application fails to disclose the corresponding structure, material, or acts for performing each of the above-identified claimed functions and to clearly link the structure, material, or acts to the function. In particular, for each of the claimed functions, the written description fails to disclose both an algorithm(s) and special-purpose computer hardware to perform the algorithm. For more information, see MPEP § 2181. Accordingly, claims 6-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 7-9 are also rejected under 35 U.S.C. 112(a) based on their respective dependencies from independent claim 6.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As discussed above, in independent claim 6, the limitations “a candidate module for determining a candidate state for said gating mechanism” and “an update gate module for determining an update gate vector” invoke 35 U.S.C. 112(f). However, as also discussed above with regard to the rejections of claim 6 under 35 U.S.C. 112(a), the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the specification fails to clearly link the structure, material, or acts to the function for the limitations “a candidate module for determining a candidate state for said gating mechanism” and “an update gate module for determining an update gate vector” in claim 6. However, as noted above, there is insufficient disclosure in the specification of algorithms and specific computer hardware for implementing the claimed candidate module and update gate module. As such, the above-noted limitations recited in claim 6 are indefinite. Therefore, claim 6 is indefinite and is rejected under 35 U.S.C. 112(b) for at least this additional reason. For the purposes of determining patent eligibility and comparison with the prior art, the examiner is interpreting “a candidate module” and “an update gate module” as any hardware or software modules.
As also discussed above, in claim 7, the limitation “a reset gate module for determining a reset gate vector”, and in claim 8, the limitation “a modulation gate module for determining a modulation gate vector” both invoke 35 U.S.C. 112(f). However, as also discussed above with regard to the rejections of claims 7 and 8 under 35 U.S.C. 112(a), the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the specification fails to clearly link the structure, material, or acts to the function for the limitations “a reset gate module for determining a reset gate vector” in claim 7 and “a modulation gate module for determining a modulation gate vector” in claim 8. However, as noted above, there is insufficient disclosure in the specification of algorithms and specific computer hardware for implementing the claimed reset gate module and modulation gate module. As such, the above-noted limitations recited in claims 7 and 8 are indefinite. Therefore, claims 7 and 8 are indefinite and are rejected under 35 U.S.C. 112(b) for at least this reason. For the purposes of determining patent eligibility and comparison with the prior art, the examiner is interpreting “a reset gate module” and “a modulation gate module” as any hardware or software modules.
Also, claims 7-9, which each depend directly or indirectly from claim 6, are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claim 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

Regarding Claims 1 and 6, these claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a method and claim 6 is directed to a system, which are both one of the statutory categories.
Step 2A Prong One Analysis: The claims are directed to an abstract idea. In particular, the claims recite mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations).
Claims 1 and 6 recite, using respective similar language, the following limitations:
a) determining an immediately preceding state vector representing an immediately previous state of said gating mechanism;
b) receiving an input vector;
c) performing an element-wise multiplication between an update gate vector and a candidate state vector;
d) performing an element-wise multiplication between a difference between 1 and said update gate vector and said immediately preceding state vector;
e) adding a result of step c and step d to result in a current state vector representing said state of said gating mechanism,
wherein said update gate vector is based on said input vector, said immediately preceding state vector, an update bias vector, and at least one weight matrix (claim 1) and an update gate vector based on: said input vector; said immediately preceding state vector; an update bias vector; and at least one update weight matrix (claim 6).
The above-noted determining, performing and adding limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind in combination with mathematical concepts.
That is, the determining, performing and adding steps can be considered to be performed as a combination of mental processes (i.e., observation to determine an immediately preceding state vector in step a) and mathematical concepts (i.e., mathematical relationships, mathematical formulas or equations such as the above-noted performing an element-wise multiplication in steps c and d, and mathematical calculations such as the above-noted adding in step e) where determining an immediately preceding state vector and receiving an input vector in steps a and b as claimed can be carried out by hand and computations for the recited performing element-wise multiplications and adding in steps c-e can be done by hand with pen and paper. That is, nothing in the claims preclude these steps/actions from practically being performed in the mind with pen and paper.
Also, the above-noted limitations, including wherein said update gate vector is based on said input vector, said immediately preceding state vector, an update bias vector, and at least one weight matrix (claim 1) and an update gate vector based on: said input vector; said immediately preceding state vector; an update bias vector; and at least one update weight matrix (claim 6) recited as part of the determining an immediately preceding state vector, using the input vector (i.e., observation of vector values/data) and observations of bias data values and weights in an update bias vector, and at least one weight matrix (i.e., observation, evaluation, judgement, opinion) and based on the above-noted performing element-wise multiplications and adding (i.e., mathematical concepts, mathematical relationships, mathematical formulas or equations). These limitations (i.e., observation and evaluation to determine the “preceding state vector” values, receiving the “input vector” where the “update gate vector” is based on observing data in the received “input vector” and observed bias and weight values (i.e., evaluation, judgement, opinion) as drafted, is a process that, under its broadest reasonable interpretation, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components. That is, other than reciting generic computer components language (i.e., “a gating mechanism in a neural network” (claims 1 and 6), “a candidate module for determining a candidate state” and “an update gate module for determining an update gate vector” (claim 6)), the above limitations in the context of these claims encompass determining a preceding state vector (i.e., observation and evaluation, judgement, opinion regarding a previous state of a gating mechanism in step a) and receiving input vector values (i.e., observation of data/vector values in step b), performing element-wise multiplications and adding results of the element-wise multiplications (i.e., mathematical concepts/calculations, which can be applied to a reasonable amount of data - i.e., observed data in the input vector and preceding state vector) to calculate values of a current state vector). In other words, the above limitations encompass observation, judgement, and evaluation of previous state of a gating mechanism, observing input vector values/data, and then calculating current state vector values by summing/adding results/products of element-wise multiplications, which are considered mental processes in combination with mathematical concepts. 
The above-noted steps a-e for determining, receiving, performing and adding can be reasonably carried out by hand with pen and paper, because the claims only require using the observed input data/vector in "a gating mechanism of a neural network” and the claims do not recite enough details about what the gating mechanism or neural network are other than they have observable states: “determining an immediately preceding state vector” (i.e., observation, evaluation, judgement, opinion to determine previous state vector values) and they receive data: “receiving an input vector” (i.e., observation of attributes/data) where the observed data/vector values are used to perform element-wise multiplications and add results of the element-wise multiplications (i.e., mathematical concepts/calculations to calculate current state vector values). These steps can be carried by hand and computations for performing element-wise multiplications and adding resulting products/values can be done by hand with pen and paper.
The above-noted steps a-e for determining, receiving, performing and adding can be reasonably carried out by hand with pen and paper, because the “gating mechanism in a neural network” recited in the preambles of claims 1 and 6 are not recited with enough specificity or details to say that someone cannot construct the gating mechanism and neural network by hand with pen and paper. The claims lack any language for training the generally recited “neural network”, and they also lack an indication of what the gating mechanism and neural network are. 
In particular, the preamble of claim 1 recites “determining a state of a gating mechanism” and the preamble of claim 6 recites “determining a current state of a gating mechanism”, but the claims do not claim the gating mechanism itself. The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case. See MPEP 2111.02. Here, the preambles of claims 1 and 6 do not include a statement that limits the structure of the claimed invention, but merely recite the purpose of the invention (i.e., the intended use for determining a state of a gating mechanism). If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02(II)). 
If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitations in the mind and mathematical relationships, mathematical formulas or equations, or mathematical calculations but for the recitation of generic computer components, then they fall within the “Mental Processes” and “Mathematical concepts” groupings of abstract ideas. Accordingly, claims 1 and 6 each recite an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claims recite these additional elements – “a gating mechanism in a neural network” (claims 1 and 6), “a candidate module for determining a candidate state” and “an update gate module for determining an update gate vector” (claim 6), which are recited at a high level of generality as mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (i.e., as generic computer components performing generic computer functions). See MPEP 2106.05(f).
The preamble of claim 1 recites “determining a state of a gating mechanism in a neural network” and the preamble of claim 6 recites “determining a current state of a gating mechanism in a neural network”, but the claims do not claim the gating mechanism or the neural network itself. The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case. See MPEP 2111.02. Here, the preambles of claims 1 and 6 do not include a statement that limits the structure of the claimed invention, but merely recite the purpose of the invention (i.e., the intended use for determining a state of a gating mechanism in a neural network). If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02(II)). 
As such, in the context of claims 1 and 6, the “gating mechanism in a neural network” and modules are considered to be mere instructions to apply the judicial exception (abstract idea).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The only other remaining limitations of the claims are as follows “b) receiving an input vector; … wherein said update gate vector is based on said input vector” (claim 1) and “an input vector, … an update gate vector based on: said input vector” (claim 6). These limitations recite the well-understood, routine, and conventional activities of data gathering (i.e., receiving the “input vector” where the “update gate vector” is based on the data gathering/received “input vector”). See MPEP § 2106.05(g).
Claims 1 and 6 both recite, using respective similar language, “receiving an input vector” and “wherein said update gate vector is based on said input vector”, as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). The recited “receiving an input vector”, “wherein said update gate vector is based on said input vector” is the well-understood, routine, and conventional activity of gathering/retrieval and storage of information in memory and does not add significantly more, alone or in combination with the remainder of the claim, to the mental process specified in claims 1 and 6. See MPEP § 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
	Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a gating mechanism in a neural network” (claims 1 and 6), “a candidate module for determining a candidate state” and “an update gate module for determining an update gate vector” (claim 6) amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Regarding claim 2, this claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a method as depending from claim 1,thus the analysis for patent eligibility of claim 1, respectively, is incorporated herein.
Step 2A Prong One Analysis: The claim recites “wherein said method is executed by a software module that forms part of said neural network.” This limitation does nothing to alter the fundamental nature of the claim as a combination of mental process and mathematical concepts. This is because the additional limitation merely places restrictions on what the neural network includes. 
If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitations in the mind and mathematical relationships, mathematical formulas or equations, or mathematical calculations but for the recitation of generic computer components (i.e., the generically recited “software module”), then it falls within the “Mental Processes” and “Mathematical concepts” groupings of abstract ideas. Thus, this additional limitation in claim 2 does nothing to alter the analysis of claim 1. Accordingly, claim 2 recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites this additional element – “wherein said method is executed by a software module that forms part of said neural network.”, which are recited at a high level of generality as mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (i.e., as generic computer components performing generic computer functions). See MPEP 2106.05(f).
Thus, this new limitation does nothing to alter the analysis of claim 1.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Mere instructions to apply the mental process electronically (i.e., with the recited software module) do not amount to significantly more than the judicial exception. 
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of “wherein said method is executed by a software module that forms part of said neural network” amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

Regarding claims 3 and 7, these claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claims 3 is directed to a method as depending from claim 1 and claim 8 is directed to a system as depending from claim 6, thus the analysis for patent eligibility of claims 1 and 6, respectively, are incorporated herein.
Step 2A Prong One Analysis: The claims recite, using respective similar language, determining a state of a reset gate, said state of said reset gate being based on assessing an element-wise sigmoidal activation function on a sum of three elements, said three elements being: - a complex valued matrix multiplication between said input vector and a first weight matrix; - a complex valued matrix multiplication between said immediately preceding state vector and a second weight matrix; and - a reset bias vector. These limitations do nothing to alter the fundamental nature of the claims as a combination of mental processes and mathematical concepts. Under their broadest reasonable interpretations in light of the specification, these limitations encompass a mental process: “determining a state of a reset gate, said state of said reset gate being based on assessing” (i.e., an observation, evaluation, judgment, opinion to determine a state of a reset gate based on an assessment) and the mathematical concepts of executing “an element-wise sigmoidal activation function on a sum of three elements, said three elements being: - a complex valued matrix multiplication between said input vector and a first weight matrix; - a complex valued matrix multiplication between said immediately preceding state vector and a second weight matrix; and - a reset bias vector.” (i.e., mathematical relationships, mathematical formulas or equations such as the above-noted element-wise sigmoid activation function, and mathematical calculations such as the above-noted summing/adding the products/results of the matrix multiplications and observed reset bias vector values). Thus, these new limitations do nothing to alter the analysis of claims 1 and 6.
Step 2A Prong 2 Analysis: The claims do not recite any additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claims are subject-matter ineligible. 
For example, claim 7 only recites the additional elements of “a reset gate module for determining a reset gate vector, said reset gate vector being based on assessing a sigmoidal activation”, which are mere instructions to apply the mathematical concept. Mere instructions to apply the mathematical concept electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f). 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Mere instructions to apply the mathematical concept electronically (i.e., with the recited “reset gate module” recited in claim 7) do not amount to significantly more than the judicial exception. 
Also, the recited “determining a state of a reset gate, said state of said reset gate being based on assessing an element-wise sigmoidal activation function on a sum of three elements” does not add significantly more, alone or in combination with the remainder of the claims, to the mental process and mathematical concepts specified in base claims 1 and 6. 

Regarding claims 4 and 8, these claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a method as depending from claim 1 and claim 8 is directed to a system as depending from claim 6, thus the analysis for patent eligibility of claims 1 and 6, respectively, are incorporated herein.
Step 2A Prong One Analysis: The claims recite, using respective similar language, determining a state of a modulation gate, said state of said modulation gate being based on assessing an activation function on a sum of three elements, said three elements being: - a multiplication between said input vector and a third weight matrix; - a multiplication between said immediately preceding state vector and a fourth weight matrix; and - a modulation bias vector. These limitations do nothing to alter the fundamental nature of the claims as a combination of mental processes and mathematical concepts. Under their broadest reasonable interpretations in light of the specification, these limitations encompass a mental process: “determining a state of a modulation gate, said state of said modulation gate being based on assessing” (i.e., an observation, evaluation, judgment, opinion to determine a state of a modulation gate based on an assessment) and the mathematical concepts of executing “an activation function on a sum of three elements, said three elements being: - a multiplication between said input vector and a third weight matrix; - a multiplication between said immediately preceding state vector and a fourth weight matrix; and - a modulation bias vector” (i.e., mathematical relationships, mathematical formulas or equations such as the above-noted activation function, and mathematical calculations such as the above-noted summing/adding the products/results of the multiplications and observed modulation bias vector values). Thus, these new limitations do nothing to alter the analysis of claims 1 and 6.
Step 2A Prong 2 Analysis: The claims do not recite any additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claims are subject-matter ineligible. 
For example, claim 8 only recites the additional elements of “a modulation gate module for determining a modulation gate vector, said modulation gate vector being based on assessing an activation function”, which are mere instructions to apply the mathematical concept. Mere instructions to apply the mathematical concept electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f). 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Mere instructions to apply the mathematical concept electronically (i.e., with the “modulation gate module for determining a modulation gate vector” recited in claim 8) do not amount to significantly more than the judicial exception. 
Also, the recited “determining a modulation gate vector, said modulation gate vector being based on assessing an activation function” does not add significantly more, alone or in combination with the remainder of the claims, to the mental process and mathematical concepts specified in claims 1 and 6.

Regarding claims 5 and 9, these claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a method as depending from claim 4 and claim 9 is directed to a system as depending from claim 7, thus the analysis for patent eligibility of claims 4 and 7, respectively, are incorporated herein.
Step 2A Prongs 1-2: The claims both recite wherein said activation function is one of: - a sigmoid function; - a softplus function; and - a normalized exponential function. This limitation does nothing to alter the fundamental nature of the claims as a combination of mental process and mathematical concepts. This is because the additional limitation merely places restrictions on what the activation function includes. 
Moreover, the recitation of the limitation “wherein said activation function is one of: - a sigmoid function; - a softplus function; and - a normalized exponential function” can be considered to be performed as mathematical concepts (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations such as the above-noted sigmoid function, softplus function and normalized exponent function) where computations for the recited sigmoid activation function, softplus function and normalized exponent function can be done by hand with pen and paper.
Thus, this new limitation does nothing to alter the analysis of claims 4 and 7.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Mere instructions to apply the mental process electronically (i.e., with the recited “gating mechanism in a neural network” of base claims 1 and 6 and the modules of claim 6) do not amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application Pub. No. 2018/0373985 A1, hereinafter “Yang”) in view of non-patent literature Ravanelli et al. ("Improving speech recognition by revising gated recurrent units." arXiv preprint arXiv:1710.00641, hereinafter “Ravanelli”).
With respect to claim 1, Yang discloses the invention as claimed including a method for determining a state of a gating mechanism in a neural network, the method (intended use language with no patentable weight - aside from this recitation, “a neural network” is not recited elsewhere in the claim or its dependent claims, aside from a nominal recitation in claim 2: “a software module that forms part of said neural network”. In particular, the preamble of claim 1 recites “determining a state of a gating mechanism”, but claim 1 does not claim the gating mechanism itself. The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case. See MPEP 2111.02. Here, the preamble does not include a statement that limits the structure of the claimed invention, but merely recites the purpose of the invention (for determining a state of a gating mechanism). If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02(II)) (see, e.g., paragraphs 22, 27 and 31-32, “method for classifying video image data using deep neural networks” [i.e., method in a neural network], “for recurrent layers such as a … gated recurrent unit (GRU), values for the multiple input-to-hidden states corresponding to multiple gating functions may be initialized to individual values”, “LSTM and GRU, which incorporate gating functions into the state dynamics. At each time step, LSTM maintains a memory cell c, and a hidden state h, that are carefully regulated by gates”, “GRU simplifies LSTM primarily by merging the hidden state and memory cell and combining the forget and input gates into a single update gate” [i.e. determine states of a gating mechanism/GRU]) comprising: …
an immediately preceding state vector representing an immediately previous state of said gating mechanism (aside from merely repeating the claim language in paragraphs 9-10 and stating, with reference to FIG. 1, that “gating mechanism 10 has, as input, an input vector Xt 20 and an immediately preceding state vector ht-1 30 that represents the immediately preceding or immediately previous state of the mechanism 10” and “the complex-valued hidden state at the previous time step ht-1 (i.e. the immediately preceding state of the gate mechanism).” in paragraphs 15-16, applicant’s specification does not define or provide examples of what is meant by “an immediately previous state of said gating mechanism”. These are the only mentions of any “immediately previous state”, let alone “an immediately previous state of said gating mechanism” in the specification. Therefore, “an immediately previous state of said gating mechanism”, under the broadest reasonable interpretation (BRI), in light of the specification, is any previous or preceding state, such as a hidden state, of the gating mechanism) (see, e.g., paragraphs 31 and 57, “VRNN) contains a recurrent or self-connected hidden state h, whose activation depends on that of the previous time step: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 … Wih is the input-to-hidden matrix, Whh is the hidden-to-hidden matrix [i.e., a hidden state matrix/vector with hidden states ht-1 from the previous time step],… LSTM and GRU, which incorporate gating functions into the state dynamics. At each time step, LSTM maintains a memory cell c, and a hidden state h, that are carefully regulated by gates”, “the gate units are rarely left or right saturated. It is likely that the second recurrent layer (PreLSTM Layer 2) virtually functions in a feedforward fashion and the preceding hidden state” [i.e., a previous hidden state ht-1 of the GRU/gating mechanism at a previous time step t-1]);
b) receiving an input vector (see, e.g., paragraphs 37 and 41, “Wih is the input-to-hidden matrix … y, is the input to the recurrent layer”, “first convolutional layer 125 receives input data” [i.e., receiving an input matrix/vector]);
c) performing an element-wise multiplication between an update gate vector and a candidate state vector (see, e.g., paragraph 32, “Wi are the input-to-hidden matrices and Whh are the hidden-to-hidden matrices. Here it, ft, and ot are the input, forget and output gates, respectively. c ͂ t is the new memory state, and Θ is the element-wise product. GRU simplifies LSTM primarily by merging the hidden state and memory cell and combining the forget and input gates into a single update gate: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (3) where rt and zt are the reset and update gates, and h ͂t is the candidate hidden state” [i.e., perform element-wise multiplication to get element-wise product of update gate vector zt and candidate hidden state vector h ͂ t]);
d) performing an element-wise multiplication between … said update gate vector and said immediately preceding state vector (see, paragraph 32, “Wi are the input-to-hidden matrices and Whh are the hidden-to-hidden matrices [i.e., Whh matrix/vector with preceding hidden states] … and Θ is the element-wise product. GRU simplifies LSTM primarily by merging the hidden state and memory cell and combining the forget and input gates into a single update gate: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(3) where rt and zt are the reset and update gates, and h ͂t is the candidate hidden state” [i.e., perform element-wise multiplication to obtain the element-wise product of the update gate vector zt and the preceding hidden state Whh matrix/vector]); …
wherein said update gate vector is based on said input vector, said immediately preceding state vector, an update bias vector, and at least one weight matrix (see, e.g., paragraphs 31-32 and 36, “weights for the non-recurrent layer are transformed into input-to-hidden weights of the recurrent layer” [i.e., a weight matrix], “hidden state h, whose activation depends on that of the previous time step: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (1) where H is an activation function, Wth is the input-to-hidden matrix, Whh is the hidden-to-hidden matrix, y, is the input to the recurrent layer. A bias vector (not shown) may also be included”, “Similar to equation (1), Wi are the input-to-hidden matrices and Wh … GRU simplifies LSTM primarily by merging the hidden state and memory cell and combining the forget and input gates into a single update gate: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (3) where rt and zt are the reset and update gates”, “The Whh and Who weights are randomly initialized weights” [i.e., in equation set (3), update gate vector rt is based on the input data/vector, the preceding state vector ht-1, a bias vector and weight matrices Whh and Whr]).
Although Yang substantially discloses the claimed invention, Yang is not relied on for explicitly disclosing a) determining an immediately preceding state vector representing an immediately previous state of said gating mechanism; …
d) performing … multiplication between a difference between 1 and said update gate vector and said immediately preceding state vector;
e) adding a result of step c and step d to result in a current state vector representing said state of said gating mechanism. 
In the same field, analogous art Ravanelli teaches a) determining an immediately preceding state vector representing an immediately previous state of said gating mechanism (as indicated above, “an immediately previous state of said gating mechanism”, under the BRI, in light of the specification, is any previous or preceding state, such as a hidden state, of the gating mechanism) (see, e.g., page 2, section 2 – “Revising GRUs The GRU architecture is defined by … zt and rt are vectors corresponding to the update and reset gates respectively, while ht represents the state vector for the current time frame t [i.e., determine a state vector ht of the gating mechanism/GRU] … the current state vector ht is a linear interpolation between the previous activation ht-1 and the current candidate state ht. … if zt is close to one, the previous state is kept unaltered and can remain unchanged for an arbitrary number of time steps” [i.e., the state vector ht-1 represents a previous state of the GRU/gating mechanism at the immediately previous time t-1]); …
d) performing … multiplication between a difference between 1 and said update gate vector and said immediately preceding state vector (see, e.g., page 2, section 2, “The GRU architecture is defined by the following equations: … ht = zt ht-1 + (1 - zt) ht (1d) … zt and rt are vectors corresponding to the update and reset gates respectively, while ht represents the state vector for the current time frame t … constrain zt and rt to take values ranging from 0 and 1. … if zt is close to one, the previous state is kept unaltered and can remain unchanged for an arbitrary number of time steps. On the other hand, if zt is close to zero, the network tends to favor the candidate state ht” [i.e., in equation (1d) perform multiplication between a difference between 1 the update vector zt and the state vector ht-1 having the immediately preceding state vector values]);
e) adding a result of step c and step d to result in a current state vector representing said state of said gating mechanism (see, e.g., page 2, section 2, ““The GRU architecture is defined by the following equations: … ht = zt ht-1 + (1 - zt) ht (1d) … As shown in Eq. 1d, the current state vector ht [i.e., a current state vector representing the state of the GRU/gating mechanism] is a linear interpolation between the previous activation ht-1 and the current candidate state ht” [i.e., use equation 1d) to add/sum the results of multiplications/products of c and d above to result in current state vector ht]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Ravanelli to provide a “revised architecture” in order “to simplify LSTMs” by using “Gated Recurrent Units (GRUs), which are based on just two multiplicative gates” by “revising GRUs and proposing a simplified architecture” that results in “a revised version of the GRUs” (See, e.g., Ravanelli, Abstract and page 2, section 2). Doing so would have allowed Yang to use Ravanelli’s “revised architecture [which] reduces the per-epoch training time with more than 30% and consistently improves recognition performance across different tasks, input features, and noisy conditions when compared to a standard GRU” and to enable a “modification to standard GRUs proposed in this work thus concerns the removal of the reset gate rt, which helps in limiting the redundancy in the gating mechanism. The main benefits of this intervention are related to the improved computational efficiency, which is achieved thanks to the reduced number of parameters necessary to reach the performance of a standard GRU”, as suggested by Ravanelli (See, e.g., Ravanelli, Abstract and page 2, section 2.2). 

With respect to independent claim 6, claim 6 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1, discussed above. In particular, claim 6 is a system claim that corresponds to the method of claim 1. 
In addition, Yang further discloses a system for determining a current state of a gating mechanism in a neural network (intended use language with no patentable weight - aside from this recitation, “a neural network” is not recited elsewhere in the claim or its dependent claims. In particular, the preamble recites “determining a current state of a gating mechanism”, but this claim does not claim the gating mechanism itself. The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case. See MPEP 2111.02. Here, the preamble does not include a statement that limits the structure of the claimed invention, but merely recites the purpose of the invention (for determining a state of a gating mechanism). If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02(II) (see, e.g., paragraphs 22, 27 and 31-32, “method for classifying video image data using deep neural networks … The method 100 is described in the context of a neural network model, and the method 100 may also be performed by a program, custom circuitry, or by a combination of custom circuitry and a program. … any system that performs method 100 is within the scope and spirit of embodiments of the present invention” [i.e., system in a neural network], “for recurrent layers such as a … gated recurrent unit (GRU), values for the multiple input-to-hidden states corresponding to multiple gating functions may be initialized to individual values”, “LSTM and GRU, which incorporate gating functions into the state dynamics. At each time step, LSTM maintains a memory cell c, and a hidden state h, that are carefully regulated by gates”, “GRU simplifies LSTM primarily by merging the hidden state and memory cell and combining the forget and input gates into a single update gate” [i.e. determine states of a gating mechanism/GRU]), the system comprising:
- a candidate module (as indicated above, “a candidate module” has been interpreted as any software or hardware module) (see, e.g., paragraphs 32 and 109, “h ͂t is the candidate hidden state.”, “various modules may also be situated separately or in various combinations” [i.e., a candidate module])
- an update gate module (as indicated above, “an update gate module” has been interpreted as any software or hardware module) (see, e.g., paragraphs 32 and 109, “rt and zt are the reset and update gates”, “various modules may also be situated separately or in various combinations” [i.e., an update gate module]).

Regarding claim 2, as discussed above, Yang in view of Ravanelli teaches the method of claim 1.
Yang further discloses wherein said method is executed by a software module that forms part of said neural network (see, e.g., paragraphs 22, 106 and 109, “method for classifying video image data using deep neural networks … The method 100 is described in the context of a neural network model, and the method 100 may also be performed by a program, custom circuitry, or by a combination of custom circuitry and a program” [i.e., a program/software module that is part of the neural network model], “Control logic (software) and data are stored in the main memory”, “various modules may also be situated separately or in various combinations” [i.e., including the program/software module]).

Regarding claims 3 and 7, as discussed above, Yang in view of Ravanelli teaches the method of claim 1 and the system of claim 6.
Yang further discloses determining a state of a reset gate, said state of said reset gate being based on assessing an … sigmoidal … function on a sum of … elements (see, e.g., paragraph 32, GRU simplifies LSTM primarily by merging the hidden state and memory cell and combining the forget and input gates into a single update gate: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (3) where rt and zt are the reset and update gates” [i.e., determining a state of reset gate rt based on a sigmoidal function sig m in equation (3) on a sum of elements Wir and Whr – first and second weight matrices]), said …elements being:
- a complex valued matrix multiplication between said input vector and a first weight matrix (see, e.g., paragraphs 31-32 and equations (3), “yt is the input to the recurrent layer” [i.e., an input vector yt], “
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(3) where rt and zt are the reset and update gates” [i.e., showing sigmoidal function sig including a complex-valued matrix multiplication between input vector yt and first weight matrix Wir]);
- a complex valued matrix multiplication between said immediately preceding state vector and a second weight matrix (see, e.g., paragraph 32, equations (3) showing sigmoidal function sig including a complex valued matrix multiplication between the immediately preceding state vector ht-1 and second weight matrix Whr]); and
- a reset bias vector (see, e.g., paragraph 31, “an activation function, Wth is the input-to-hidden matrix, Whh is the hidden-to-hidden matrix, yt is the input to the recurrent layer. A bias vector (not shown) may also be included.” [i.e., the elements may include a reset bias vector]).
Although Yang substantially discloses the claimed invention, Yang is not relied on for explicitly disclosing said state of said reset gate being based on assessing an element-wise sigmoidal activation function on a sum of three elements, said three elements being: 
- a complex valued matrix multiplication between … vector and a first weight matrix;
- a complex valued matrix multiplication between said immediately preceding state vector and a second weight matrix; and
- a reset bias vector.
In the same field, analogous art Ravanelli teaches said state of said reset gate being based on assessing an element-wise sigmoidal activation function on a sum of three elements, said three elements being: 
- a complex valued matrix multiplication between … vector and a first weight matrix;
- a complex valued matrix multiplication between said immediately preceding state vector and a second weight matrix; and
- a reset bias vector (see, e.g., page 2, section 2, equation (1b), “rt = Ϭ (Wrx t + Urht-1 + br), (1b) … zt and rt are vectors corresponding to the update and reset gates respectively, … The activations of both gates are element-wise logistic sigmoid functions (Ϭ), which constrain zt and rt to take values ranging from 0 and 1 … the parameters of the model are the matrices Wz, Wr, Wh (the feed-forward connections) and Uz, Ur, Uh (the recurrent weights). The architecture finally includes trainable bias vectors bz, br and bh, which are added before the non linearities.” [i.e., the state of the reset gate, reset gate vector rt is based on an element-wise sigmoidal activation function Ϭ on a sum of three elements, Wrxt + Urht-1 + br – including a matrix multiplication of first weight matrix Wr , matrix multiplication between immediately preceding state vector ht-1 and a second weight matrix Ur, and bias reset vector br]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Ravanelli to provide a “revised architecture” in order “to simplify LSTMs” by using “Gated Recurrent Units (GRUs), which are based on just two multiplicative gates” by “revising GRUs and proposing a simplified architecture” that results in “a revised version of the GRUs” (See, e.g., Ravanelli, Abstract and page 2, section 2). Doing so would have allowed Yang to use Ravanelli’s “revised architecture [which] reduces the per-epoch training time with more than 30% and consistently improves recognition performance across different tasks, input features, and noisy conditions when compared to a standard GRU” and to enable a “modification to standard GRUs proposed in this work thus concerns the removal of the reset gate rt, which helps in limiting the redundancy in the gating mechanism. The main benefits of this intervention are related to the improved computational efficiency, which is achieved thanks to the reduced number of parameters necessary to reach the performance of a standard GRU”, as suggested by Ravanelli (See, e.g., Ravanelli, Abstract and page 2, section 2.2). 

Claims 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ravanelli as applied to claims 4 and 8 above, and further in view of non-patent literature Gao et al. ("Deep gate recurrent neural network." Asian conference on machine learning. PMLR, 2016: 350-.365, hereinafter “Gao”).
Regarding claim 4, as discussed above, Yang in view of Ravanelli teaches the method of claim 1.
Although Yang substantially discloses the claimed invention, Yang is not relied on for explicitly disclosing determining a state of a … gate, said state of said … gate being based on assessing an activation function on a sum of three elements, said three elements being:
- a multiplication between said input vector and a third weight matrix;
- a multiplication between said immediately preceding state vector and a fourth weight matrix; and
- a modulation bias vector.
In the same field, analogous art Ravanelli teaches determining a state of a … gate, said state of said … gate being based on assessing an activation function on a sum of three elements, said three elements being:
- a multiplication between said input vector and a third weight matrix;
- a multiplication between said immediately preceding state vector and a fourth weight matrix; and
- a modulation bias vector (see, e.g., page 2, sections 2, 2.1 and 2.2, equation (2b), “The candidate state h͂t is processed with a hyperbolic tangent. … The network is fed by the current input vector xt the parameters of the model are the matrices Wz, Wr, Wh (the feed-forward connections) and Uz, Ur, Uh (the recurrent weights). The architecture finally includes trainable bias vectors bz, br and bh, which are added before the non linearities.”, “the GRU model can set small values of rt. A similar effect can also be achieved with the update gate only, by setting small values of zt. The latter solution tends to weight more the candidate state h͂t” [i.e., modulation of gate values for rt and zt], “second modification consists in replacing the standard hyperbolic tangent with ReLU activations in the state update equations.”, “h͂t = ReLU (Whxt + Uhht-1 + bh), (2b) … [i.e., the candidate state h͂t is based on gate vector zt, and based on assessing a ReLU activation function on a input vector xt and sum of three elements, Whxt + Uhht-1 + bh – including a multiplication between input vector xt and a third weight matrix/modulation weight matrix Wh , a multiplication between the preceding state vector ht-1 and a fourth weight matrix Uh, and modulation bias vector bh]).
The motivation to combine Yang and Ravanelli is the same as discussed above with respect to claim 1.
Although Yang in view of Ravanelli substantially teaches the claimed invention, Yang in view of Ravanelli is not relied on to teach determining a state of a modulation gate, said state of said modulation gate being based on assessing an activation function on a sum of … elements, said … elements being:
- a multiplication between said input vector and a third weight matrix;
- a multiplication between said immediately preceding state vector and a fourth weight matrix.
In the same field, analogous art Gao teaches determining a state of a modulation gate (see, e.g., page 353, “GRU has gating units that modulate the flow of information inside the unit” [i.e., a modulation gate vector for modulating flow of information inside the GRU/gating mechanism/unit]), said state of said modulation gate being based on assessing an activation function on a sum of … elements, said … elements being:
- a multiplication between said input vector and a third weight matrix;
- a multiplication between said immediately preceding state vector and a fourth weight matrix (see, e.g., pages 353-354, equations (7) and (10), “The input xt is fed in … the activation ht of GRU at time t is a linear interpolation between the previous activation ht-1 and the candidate activation h͂t, which is … defined mathematically as: ht = (1 - z t) h t -1 + zt h͂t, (7) where an update gate zt decides how much the unit updates its activation, or information from the previous step.”, “
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (10)” [i.e., the modulation gate vector is based on assessing an activation function for previous activation and candidate activation function Ϭ on a multiplication between input vector xt, and third weight matrix Wchx and a multiplication between the immediately preceding state vector ht -1 and a fourth weight matrix Wchr]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gao with Yang in view of Ravanelli to provide techniques for “using multiplicative gate[s] to build two recurrent neural network structures. These two structures are called Deep Simple Gated Unit (DSGU) and Simple Gated Unit (SGU), which are structures for learning long-term dependencies” [i.e., gating mechanisms] where the “both structures require fewer parameters and less computation time in sequence classification tasks” and the “SGU only needs four weight matrices” (See, e.g., Gao, Abstract and page 355). Doing so would have allowed Yang in view of Ravanelli to use Gao’s Deep Simple Gated Unit (DSGU) and Simple Gated Unit (SGU) to “accelerate the learning speed in tasks that require long dependency information”, “reduce [by] one-third (for SGU) and one-sixth (for DSGU) [the number] of parameters needed and accelerate the learning process compared to GRU” and enable “the network to learn faster”, as suggested by Gao (See, e.g., Gao, Abstract and pages 350 and 355). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 8, as discussed above, Yang in view of Ravanelli teaches the system of claim 6.
Yang further discloses a modulation gate module (as indicated above, “a modulation gate module” has been interpreted as any software or hardware module) (see, e.g., paragraphs 32 and 109, “rt and zt are the reset and update gates”, “various modules may also be situated separately or in various combinations” [i.e., a gate module]).
Although Yang substantially discloses the claimed invention, Yang is not relied on for explicitly disclosing determining a … gate vector, said … gate vector being based on assessing an activation function on:
- said input vector;
- said immediately preceding state vector;
- a modulation bias vector; and
- at least one modulation weight matrix;
and wherein said candidate state is further based on said modulation gate vector
In the same field, analogous art Ravanelli teaches determining a … gate vector, said … gate vector being based on assessing an activation function on:
- said input vector;
- said immediately preceding state vector;
- a modulation bias vector; and
- at least one modulation weight matrix;
and wherein said candidate state is further based on said … gate vector (see, e.g., page 2, sections 2, 2.1 and 2.2, equation (2b), “The candidate state h͂t is processed with a hyperbolic tangent. … The network is fed by the current input vector xt the parameters of the model are the matrices Wz, Wr, Wh (the feed-forward connections) and Uz, Ur, Uh (the recurrent weights). The architecture finally includes trainable bias vectors bz, br and bh, which are added before the non linearities.”, “the GRU model can set small values of rt. A similar effect can also be achieved with the update gate only, by setting small values of zt. The latter solution tends to weight more the candidate state h͂t” [i.e., modulation of gate values for rt and zt], “second modification consists in replacing the standard hyperbolic tangent with ReLU activations in the state update equations.”, “h͂t = ReLU (Whxt + Uhht-1 + bh), (2b) … [i.e., the candidate state h͂t is based on gate vector zt, and based on assessing a ReLU activation function on a input vector xt and sum of three elements, Whxt + Uhht-1 + bh – including a modulation weight matrix Wh , the preceding state vector ht-1 and a second weight matrix Uh, and modulation bias vector bh]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Ravanelli to provide a “revised architecture” in order “to simplify LSTMs” by using “Gated Recurrent Units (GRUs), which are based on just two multiplicative gates” by “revising GRUs and proposing a simplified architecture” that results in “a revised version of the GRUs” (See, e.g., Ravanelli, Abstract and page 2, section 2). Doing so would have allowed Yang to use Ravanelli’s “revised architecture [which] reduces the per-epoch training time with more than 30% and consistently improves recognition performance across different tasks, input features, and noisy conditions when compared to a standard GRU” and to enable a “modification to standard GRUs proposed in this work thus concerns the removal of the reset gate rt, which helps in limiting the redundancy in the gating mechanism. The main benefits of this intervention are related to the improved computational efficiency, which is achieved thanks to the reduced number of parameters necessary to reach the performance of a standard GRU”, as suggested by Ravanelli (See, e.g., Ravanelli, Abstract and page 2, section 2.2). 
Although Yang in view of Ravanelli substantially teaches the claimed invention, Yang in view of Ravanelli is not relied on to teach determining a modulation gate vector, said modulation gate vector being based on assessing an activation function on:
- said input vector;
- said immediately preceding state vector; … and
- at least one modulation weight matrix;
and wherein said candidate state is further based on said modulation gate vector.
In the same field, analogous art Gao teaches determining a modulation gate vector (see, e.g., page 353, “GRU has gating units that modulate the flow of information inside the unit” [i.e., a modulation gate vector for modulating flow of information inside the GRU/gating mechanism/unit]), said modulation gate vector being based on assessing an activation function on:
- said input vector;
- said immediately preceding state vector; … and
- at least one modulation weight matrix;
and wherein said candidate state is further based on said modulation gate vector (see, e.g., pages 353-354, equations (7) and (10), “The input xt is fed in … the activation ht of GRU at time t is a linear interpolation between the previous activation ht-1 and the candidate activation h͂t, which is … defined mathematically as: ht = (1 - zt) ht -1 + zt h͂t, (7) where an update gate zt decides how much the unit updates its activation, or information from the previous step.”, “
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (10)” [i.e., the modulation gate vector is based on assessing an activation function for previous activation and candidate activation function Ϭ on input vector xt, immediately preceding state vector h t -1, and at least one a modulation weight matrix Wchx]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gao with Yang in view of Ravanelli to provide techniques for “using multiplicative gate[s] to build two recurrent neural network structures. These two structures are called Deep Simple Gated Unit (DSGU) and Simple Gated Unit (SGU), which are structures for learning long-term dependencies” [i.e., gating mechanisms] where the “both structures require fewer parameters and less computation time in sequence classification tasks” and the “SGU only needs four weight matrices” (See, e.g., Gao, Abstract and page 355). Doing so would have allowed Yang in view of Ravanelli to use Gao’s Deep Simple Gated Unit (DSGU) and Simple Gated Unit (SGU) to “accelerate the learning speed in tasks that require long dependency information”, “reduce [by] one-third (for SGU) and one-sixth (for DSGU) [the number] of parameters needed and accelerate the learning process compared to GRU” and enable “the network to learn faster”, as suggested by Gao (See, e.g., Gao, Abstract and pages 350 and 355). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claims 5 and 9, as discussed above, Yang in view of Ravanelli and Gao teaches the method of claim 4 and the system of claim 8.
Although Yang substantially discloses the claimed invention, and Yang discloses “an activation function” and sigmoid functions “sig m” in equations (2) and (3) in paragraphs 31-32, Yang is not relied on for explicitly disclosing wherein said activation function is one of:
- a sigmoid function; … and
- a normalized exponential function.
In the same field, analogous art Ravanelli teaches wherein said activation function is one of:
- a sigmoid function; … and
- a normalized exponential function (see, e.g., pages 2-3, sections 2, 2.3 and 3.2, equation (1b), “rt = Ϭ (Wrx t + Urht-1 + br), (1b) … zt and rt are vectors corresponding to the update and reset gates respectively, … The activations of both gates are element-wise logistic sigmoid functions (Ϭ).”, “normalizing, for each training minibatch, the mean and the variance of each layer pre-activations … normalization, indeed, rescales the neuron pre-activations, inherently bounding the values of the ReLU neurons. This allows the network to take advantage of the well-known benefits of such activations.”, “The architecture adopted for the experiments consisted of multiple recurrent layers, which were stacked together prior to the final softmax context- dependent classifier.” [i.e., the activation function is one of a sigmoid function, a softmax function, and a normalized function]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Ravanelli to provide a “revised architecture” in order “to simplify LSTMs” by using “Gated Recurrent Units (GRUs), which are based on just two multiplicative gates” by “revising GRUs and proposing a simplified architecture” that results in “a revised version of the GRUs” (See, e.g., Ravanelli, Abstract and page 2, section 2). Doing so would have allowed Yang to use Ravanelli’s “revised architecture [which] reduces the per-epoch training time with more than 30% and consistently improves recognition performance across different tasks, input features, and noisy conditions when compared to a standard GRU” and to enable a “modification to standard GRUs proposed in this work thus concerns the removal of the reset gate rt, which helps in limiting the redundancy in the gating mechanism. The main benefits of this intervention are related to the improved computational efficiency, which is achieved thanks to the reduced number of parameters necessary to reach the performance of a standard GRU”, as suggested by Ravanelli (See, e.g., Ravanelli, Abstract and page 2, section 2.2). 
Although Yang in view of Ravanelli substantially teaches the claimed invention, Yang in view of Ravanelli is not relied on to teach wherein said activation function is one of:
- a sigmoid function;
- a softplus function 
In the same field, analogous art Gao teaches wherein said activation function is one of:
- a sigmoid function (see, e.g., page 356, “We use a system made by a stack of two layers. The first layer is the RNN layer (GRU [gated recurrent unit/gating mechanism], SGU [simple gated unit – another gating mechanism], DSGU [deep simple gated unit- another gating mechanism] or LSTM) and the second layer is a dense layer with one output neuron. In this experiment, we use sigmoid as the activation function of the output layer” [i.e., a sigmoid activation function]);
- a softplus function (see, e.g., page 355, “we can observe that six weight matrices are needed for GRU, but SGU only needs four weight matrices. Inspired by IRNN, which is a Recurrent Neural Network (RNN) with rectifier as inner activation function (Le et al. (2015)), the structure uses softplus activation function for input, which intuitively enables the network to learn faster.” [i.e., a softplus activation function]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gao with Yang in view of Ravanelli to provide techniques for “using multiplicative gate[s] to build two recurrent neural network structures. These two structures are called Deep Simple Gated Unit (DSGU) and Simple Gated Unit (SGU), which are structures for learning long-term dependencies” [i.e., gating mechanisms] where the “both structures require fewer parameters and less computation time in sequence classification tasks” and the “SGU only needs four weight matrices” (See, e.g., Gao, Abstract and page 355). Doing so would have allowed Yang in view of Ravanelli to use Gao’s Deep Simple Gated Unit (DSGU) and Simple Gated Unit (SGU) to “accelerate the learning speed in tasks that require long dependency information”, “reduce [by] one-third (for SGU) and one-sixth (for DSGU) [the number] of parameters needed and accelerate the learning process compared to GRU” and enable “the network to learn faster”, as suggested by Gao (See, e.g., Gao, Abstract and pages 350 and 355). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
 
Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure. 
For example, non-patent literature Dey et al. ("Gate-variants of gated recurrent unit (GRU) neural networks." 2017 IEEE 60th international midwest symposium on circuits and systems (MWSCAS). IEEE, 2017: 1597-1600, hereinafter “Dey”) discloses evaluating “three variants of the Gated Recurrent Unit (GRU) [i.e., a gating mechanism] in recurrent neural networks (RNNs) retaining the structure and systematically reducing parameters in the update and reset gates.” (see, e.g., Dey, Abstract).
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125 


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125